                       UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                             WESTERN DIVISION

                                Case No.: 18 Cr. 00204

UNITED STATES OF AMERICA                           UNOPPOSED MOTION TO
                                                   APPEAR PRO HAC VICE AT
                Plaintiff,                         ARRAIGNMENT WITHOUT
                                                   LOCAL COUNSEL PRESENT


DEMETRIUS SIMPSON,

                Defendant.

                                           ORDER

       This matter having come before the Court by the Defendant's unopposed motion

for permission to have pro hac vice defense counsel appear without the presence of local

counsel at the arraignment hearing on November 5, 2018, it is hereby

       ORDERED that attorney Sam Braverman, the attorney appearing pro hac vice

for Demetrius Simpson, is hereby allowed to appear by himself and without the

presence of local counsel at the arraignment hearing scheduled for November 5, 2018.


       Dated:   October~      2018
